Order entered November 24, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00411-CV

                           TONYA PARKS, Appellant

                                         V.

                    AFFILIATED BANK, ET. AL., Appellees

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-01614-B

                                     ORDER

      By letter filed November 19, 2021, appellant informs the Court the

reporter’s record filed November 15 is incomplete.        Specifically, it does not

include the record of the June 5, 2020 hearing on appellees’ plea to the jurisdiction

or the record of the May 15, 2021 hearing on appellant’s motion for new trial and

motion to vacate.

      We construe appellant’s letter as a motion to supplement the reporter’s

record. We GRANT the motion and ORDER Robin N. Washington, Official
Court Reporter for County Court at Law No. 2, to file the record of the June 2020

and May 2021 hearings no later than December 13, 2021. Because the record was

first due July 6, 2021, we caution Ms. Washington that any extension requests will

not be granted absent exigent circumstances.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Washington and the parties.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE